UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6684


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO BENJAMIN MARTINEZ, a/k/a Muhammad Hussain,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:10-cr-00798-SAG-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Benjamin Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Benjamin Martinez appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s

order for abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.

2021), petition for cert. filed, No. 21-5624 (U.S. Sept. 8, 2021). “A district court abuses

its discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted). After reviewing the record in its entirety, we conclude

that the district court did not abuse its discretion. Therefore, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                               2